DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: controller in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 12-14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feehrer et al. (United States Patent Application Publication 2017/0139721) in view of Delco (United States Patent Application Publication 2015/0160960).
As per claim 1, Feehrer teaches the invention substantially as claimed including a system comprising: 
	a storage medium to store information relating to reset ports ([0048], Port unit 401 is coupled to virtualized device 402 via virtual link 407; and 0050], Port unit 401 may be reset, in some embodiments, by the processor or processor core clearing a bit (i.e., writing the bit through a PIO request to a predetermined inactive value) in a register included in port unit 401 (not shown) that enables the virtual link…Additionally, values of other registers bits may be altered to prevent port unit 401 from accepting further PIO requests from a processor or processor core; and [0050], In response to the assertion of reset signal 408, CSR registers included in virtualized device 402 and transmission unit 403 (not shown) may be set to a associated with respective virtual machines (VMs) of a plurality of VMs ([0048], Port unit 401 is coupled to virtualized device 402 via virtual link 407); 
	and 
	a controller ([0049], a processor or processor core coupled to I/O subsystem 400 may detect a request for hardware resources of virtualized 402 to be reallocated to a different GOS instance. In response to the detection, the processor may begin a series of operations that resets port unit 401) to: 
	detect, based on the information, an activation of a first reset port associated with a first VM of the plurality of VMs ([0049], processor or processor core coupled to I/O subsystem 400 may detect a request for hardware resources of virtualized 402 to be reallocated to a different GOS instance. In response to the detection, the processor may begin a series of operations that resets port unit 401; and [0051], Virtualized device 402 and transmission unit 403 may be reset by the assertion of reset signal 408. In response to the assertion of reset signal 408, CSR registers included in virtualized device 402 and transmission unit 403 (not shown) may be set to a default value), and 
	in response to the detecting, provide an indication of the activation of the first reset port [to a hypervisor that is separate from the controller], the indication to cause the [hypervisor to] reset the first VM ([0053], reset control unit 404 may include multiple logic gates arranged to implement a desired function. Reset control unit 404 may, in other embodiments, employ one or more sequential logic circuits or state machines in order to implement the desired function. Registers 406 may store various values relating to the configuration and status of reset control unit 404; 404 may receive PIO requests from a processor or processor core. Such requests may be the result of the processor or processor core detecting, through an interrupt or sideband signaling mechanism, a reset condition for virtualized device 402. The received PIO requests may be to store one or more values into register 405. In some embodiments, modifying a value in registers 405 may assert or de-assert reset signals 408 and/or 409).
	Feehrer fails to specifically teach, in response to the detecting, provide an indication of the activation of the first reset port to a hypervisor that is separate from the controller, the indication to cause the hypervisor to reset the first VM.
	However, Delco teaches, in response to the detecting provide an indication of the activation of the first reset port to a hypervisor ([0030], the BMC can serve as a window through which an operating-system provided console interface is made available to local and remote administrators as well as an intelligent port into the operating system through which external commands and data are received, interpreted, and translated by the BMC into various internal commands and requests directed to server hardware and the server operating system port; [0042], When a guest operating system writes particular values to registers associated with the serial link, the VMM needs to simulate an actual BMC's response; and [0046], The OS interface accessible to the virtual machine monitor through the virtual BMC may provide a variety of different types of commands, data input, and data output. Commands may allow the virtual machine monitor to direct the guest operating system to … halt processes, shut down the guest operating system…and carry out other types of control and management operations) that is separate from the controller ([0029], The BMC 402 , the indication to cause the hypervisor to reset the first VM ([0043], the virtual BMC provides a direct communications path between the VMM and each of multiple guest operating systems executing within a virtual environment provided by the virtualization layer. In essence, the VMM uses the virtual BMCs as portals to the guest OSs, to allow the VMM to issue commands and transmit data to the guest OSs. The VMM can additionally use the virtual BMCs as windows through which the VMM can receive data from the guest OSs through a console interface; and [0046], The OS interface accessible to the virtual machine monitor through the virtual BMC may provide a variety of different types of commands, data input, and data output. Commands may allow the virtual machine monitor to direct the guest operating system to alter the priorities of executing processes, launch processes, halt processes, shut down the guest operating system, configure resources, start up and power down various virtual hardware devices and add or remove hardware and software components, and carry out other types of control and management operations).
(Abstract, an apparatus and method for resetting a virtualized device are disclosed. The virtualized device may be coupled to a first port on a communication unit via a first link. The first port may send one or more instructions to the virtualized device via the first link using a first communication protocol. A processor may be configured to detect a reset condition for the virtualized device. In response to the detection of the reset condition for the virtualized device, the first port may disregard one or more transaction requests made by the virtualized device. The first port may further send an error message to the processor in response to receiving a Programmed Input/Output (PIO) request from the processor after the detection of the reset condition). Delco teaches virtualization of I/O management using virtualized controllers. (Abstract,  A hardware baseboard management controller ("BMC") provides an out-of-band communications link and management interface to a computer system that can be accessed by a system administrator through a remote console. A virtualization layer may provide a virtualized BMC ("vBMC") that provides a data-and-command-exchange medium between a guest operating system and the virtualization layer. The virtualization layer may transmit commands, query status and configuration information, and transfer data through this data-and-command-exchange medium to the guest operating system). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of Feehrer would be modified with the hypervisor reset mechanism taught 

As per claim 2, Feehrer teaches, wherein the detection of the activation of the first reset port comprises a detection of a write to a specified address associated with the first reset port ([0050], Port unit 401 may be reset, in some embodiments, by the processor or processor core clearing a bit (i.e., writing the bit through a PIO request to a predetermined inactive value) in a register included in port unit 401 (not shown) that enables the virtual link. Once the bit has been cleared, transactions requests received from virtualized device 402 may be disregarded or otherwise ignored, such that they do not propagate beyond port unit 401 to the processor cores and cache/memory subsystem; and [0066], A reset signal for virtualized I/O device 207 may then be asserted (block 609). In various embodiments, a Reset Control Unit, such as, e.g., Reset Control Unit 404, may assert the reset signal in response to one or more bits included in the Reset Control Unit's CSRs being set, by the processor executing PIO write transactions, to a predetermined value).

As per claim 3, Feehrer teaches, wherein the specified address is an address of a reset register ([0050], Port unit 401 may be reset, in some embodiments, by the processor or processor core clearing a bit (i.e., writing the bit through a PIO request to a predetermined inactive value) in a register included in port unit 401 (not shown) that enables the virtual link; [0040], Hardware resource 306 may be configured to implement virtual functions 303a-b, each of which may be mapped to separate GOSs or threads. In a and 304b may affect the operation of virtual functions 303a and 303b, respectively; and [0066], A reset signal for virtualized I/O device 207 may then be asserted (block 609). In various embodiments, a Reset Control Unit, such as, e.g., Reset Control Unit 404, may assert the reset signal in response to one or more bits included in the Reset Control Unit's CSRs being set, by the processor executing PIO write transactions, to a predetermined value), and wherein the information relates to reset registers at different address locations for the respective VMs ([0019], Each of the shared hardware resources appear as a dedicated resource to the different GOSs and threads sharing the hardware resources. A device whose hardware resources are shared in this manner in commonly referred to as a “virtualized device.”; [0051], In response to the assertion of reset signal 408, CSR registers included in virtualized device 402 and transmission unit 403 (not shown) may be set to a default value; and [0066], A reset signal internal to Root Port 206 may be activated, in some embodiments, by setting a control bit to a predetermined value. For example, in the case of a PCIe-based I/O subsystem, a logical-1 value may be written into Secondary Bus Reset bit included in a Type 1 Configuration Space Header's Interrupt and Bridge Control Register included in Root Port 206).

As per claim 9, Feehrer teaches, wherein the reset registers are input/output (I/O) space reset registers ([0027], I/O subsystems, i.e., collections of circuit blocks configured to perform communication tasks with devices may also be virtualized, thereby allowing I/O devices such as a NIC or disk controller to be shared by multiple GOS instances. In order to virtualize an I/O device, reset operations must be 408, CSR registers included in virtualized device 402 and transmission unit 403 (not shown) may be set to a default value; and [0066], Reset Control Unit 404, may assert the reset signal in response to one or more bits included in the Reset Control Unit's CSRs being set, by the processor executing PIO write transactions, to a predetermined value).

As per claim 13, Delco teaches, further comprising a bus, the controller comprising a bus device connected to the bus ([0021], The computer system contains one or multiple central processing units ("CPUs") 102-105, one or more electronic memories 108 interconnected with the CPUs by a CPU/memory-subsystem bus 110 or multiple busses, a first bridge 112 that interconnects the CPU/memory-subsystem bus 110 with additional busses 114 and 116, or other types of high-speed interconnection media, including multiple, high-speed serial interconnects. These busses or serial interconnections, in turn, connect the CPUs and memory with specialized processors, such as a graphics processor 118, and with one or more additional bridges 120, which are interconnected with high-speed serial links or with multiple controllers 122-127, such as controller 127, that provide access to various different types of mass-storage devices 128, electronic displays, input devices, and other such components, subcomponents, and computational resources).

As per claim 14, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 17, Delco teaches, wherein the information comprises addresses of the reset registers in a plurality of segments in a memory ([0022], The operating system 204 interfaces to the hardware level 202 through a low-level operating system and hardware interface 216 generally comprising a set of non-privileged processor instructions 218, a set of privileged processor instructions 220, a set of non-privileged registers and memory addresses 222, and a set of privileged registers and memory addresses 224. In general, the operating system exposes non-privileged instructions, non-privileged registers, and non-privileged memory addresses 226 and a system-call interface 228 as an operating-system interface 230 to application programs 232-236 that execute within an execution environment provided to the application programs by the operating system).


As per claim 19, this is the “method claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

	Claims 4-5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Feehrer-Delco in view of Sarangdhar et al. (United States Patent Application Publication 2016/0283425).
As per claim 4, The combination of Feehrer-Delco fails to specifically teach, wherein the information is to be derived from register information and maps the reset registers to different memory address locations for the respective VMs.
	However,  Sarangdhar teaches, wherein the information is to be derived from register information ([0040], In emulating the physical function, the ME and VMM each emulate the PCIe address space for each function. Each address space includes …doorbell registers. Each USB device is assigned a device slot, which is associated with a doorbell register in the MMIO space of the xHCI) and maps the reset registers to different memory address locations for the respective VMs ([0029], The PF0 216 is used to emulate a number of virtual function (VF) instantiations, each corresponding to a VM; and [0040], In emulating the physical function, the ME and VMM each emulate the PCIe address space for each function. Each address space includes a capability register, an operational register, a runtime register, and doorbell registers. Each USB device is assigned a device slot, which is associated with a doorbell register in the MMIO space of the xHCI. When an action is to be performed by a USB device, a write to the doorbell informs the controller that a data transfer to or from an endpoint of a USB device is ready. In embodiments, doorbell 0 is reserved for the host controller, and can indicate actions at the host controller; and [0045], The VMs (1-n) will initialize VF1-n registers as appropriate. All VMM and VM commands to the xHCI Controller result in virtual “doorbell 0” requests for their respective functions (PF0 or VFn). These actions create an event for the virtualization level below, which is the ME. Since the ME is the owner of PF0′ and physical doorbell 0, it is responsible for executing the VMM/VM requested action to the controller).
([0040], In emulating the physical function, the ME and VMM each emulate the PCIe address space for each function. Each address space includes …doorbell registers. Each USB device is assigned a device slot, which is associated with a doorbell register in the MMIO space of the xHCI).  It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Feehrer-Delco would be modified with the “doorbell register” mechanism taught by Sarangdhar in order to manage hypervisor management of virtualized device resets. Therefore, it would have been obvious to combine the teachings of Feehrer-Delco and Sarangdhar.

As per claim 5, Sarangdhar teaches, wherein the reset registers are associated with respective virtual functions (VFs) assigned to the respective VMs ([0029], The PF0 216 is used to emulate a number of virtual function (VF) instantiations, each corresponding to a VM; and [0040], In emulating the physical function, the ME and VMM each emulate the PCIe address space for each function; and [0045], The VMs (1-n) will initialize VF1-n registers as appropriate. All VMM and VM commands to the xHCI Controller result in virtual “doorbell 0” requests for their respective functions (PF0 or VFn). These actions create an event for the virtualization level below, which is the ME. 0′ and physical doorbell 0, it is responsible for executing the VMM/VM requested action to the controller).

As per claim 10,Sarangdhar teaches, wherein the reset registers are memory space reset registers ([0024], ach virtual function has a PCI memory mapped 10 (MMIO) space, which is used to map its register set. The virtual function device drivers operate on its respective register set to enable its functionality and the virtual function appears as an actual PCI device to a VM; and [0029], The PF0 216 is used to emulate a number of virtual function (VF) instantiations, each corresponding to a VM; and [0040], In emulating the physical function, the ME and VMM each emulate the PCIe address space for each function. Each address space includes a capability register, an operational register, a runtime register, and doorbell registers. Each USB device is assigned a device slot, which is associated with a doorbell register in the MMIO space of the xHCI. When an action is to be performed by a USB device, a write to the doorbell informs the controller that a data transfer to or from an endpoint of a USB device is ready. In embodiments, doorbell 0 is reserved for the host controller, and can indicate actions at the host controller; and [0045], The VMs (1-n) will initialize VF1-n registers as appropriate. All VMM and VM commands to the xHCI Controller result in virtual “doorbell 0” requests for their respective functions (PF0 or VFn). These actions create an event for the virtualization level below, which is the ME. Since the ME is the owner of PF0′ and physical doorbell 0, it is responsible for executing the VMM/VM requested action to the controller).

As per claim 15, Sarangdhar teaches, wherein the information comprises a register containing an address to derive addresses of the reset registers ([0040], In emulating the physical function, the ME and VMM each emulate the PCIe address space for each function. Each address space includes …doorbell registers. Each USB device is assigned a device slot, which is associated with a doorbell register in the MMIO space of the xHCI)).

	Claims 6-8, 16, 18, and 20 rejected under 35 U.S.C. 103 as being unpatentable over Feehrer-Delco-Sarangdhar in view of Li et al. (United States Patent Application Publication 2016/0124751).

As per claim 6, the combination  Feehrer-Delco-Sarandhar fails to specifically teach, wherein the information further comprises an Advanced Configuration and Power Interface (ACPI) table comprising a plurality of reset register address fields associated with the respective VMs, each respective reset register address field of the plurality of reset register address fields containing an address of a corresponding memory address location of the different memory address locations.

	However, Li teaches, wherein the information further comprises an Advanced Configuration and Power Interface (ACPI) table comprising a plurality of reset register address fields associated with the respective VMs ([0040], interrupt delivery may be modified to accommodate the concurrent operation of a plurality of OS 106A . . . n in a plurality of logical devices defined by ACPI tables; and [0042], The ACPI standard defines four global (Gx) states and six sleep (Sx) states. The sleep states S0 to S5 define different levels of activity in device 100. For example, The 100 is fully active, while the S5 state is when device 100 is in a “soft off” state wherein device 100 is totally inactive except for power still being supplied), each respective reset register address field of the plurality of reset register address fields containing an address of a corresponding memory address location of the different memory address locations ([0037],  Using UEFI as an example, the EFI_MEMORY_MAP may be employed to pass memory configuration information to an OS 106A . . . n. Memory partitioning may be followed by EFI device enumeration and assigning I/O and memory-mapped I/O (MMIO) to at least one PCI base address register (BAR) in operation 508; and [0043], it may be possible to leverage memory configuration (e.g., address mapping) mechanisms such as, for example, the source address decoder (SAD) and target address decode (TAD) mechanisms available in some microprocessor architectures (e.g., Intel Xeon microprocessors) as OS switch memory map registers. For example, the SAD and TAD registers may control the start and end of address ranges in the memory. A situation wherein, for example, the end address is less than the start address may indicate an invalid entry. It may also be possible to create custom registers (e.g., custom OS switch memory map registers) specifically for controlling memory accessibility during OS changeover. These memory configuration features may be used to modify the system memory addressable space to customize memory access based on whether foreground OS 106A or background OS 106B is active).
	The combination of Feehrer-Delco-Sarangdhar and Li are analogous because they are each related input/output (I/O)  emulation. Feehrer teaches a method of using I/O emulation for resetting a virtualized device. Delco teaches virtualization of I/O ([0037], The setup options may specify general equipment configuration criteria for device 100, which may be employed in operation 504 to partition the CPU resources (e.g., processors and/or cores) in a fixed ACPI description table (FADT). For example, each entry in the FADT may define a logical CPU resource with a unique advanced programmable interrupt controller identification (APIC ID). In operation 506 memory resources in equipment 104 may be partitioned in a memory map. Using UEFI as an example, the EFI_MEMORY_MAP may be employed to pass memory configuration information to an OS 106A . . . n. Memory partitioning may be followed by EFI device enumeration and assigning I/O and memory-mapped I/O (MMIO) to at least one PCI base address register (BAR) in operation 508).  It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Feehrer-Delco-Sarangdhar would be modified with the ACPI table mechanism taught by Li in order to manage hypervisor management of virtualized device resets. Therefore, it would have been obvious to combine the teachings of Feehrer-Delco-Sarangdhar and Li.

As per claim 7, Li teaches, wherein the ACPI table further comprises reset values that are to be written to the reset registers to perform resets of the respective VMs ([0023], programmatic controls may be established that allow equipment 104A . . . n to be successfully accessed (e.g., data being read and/or written, commands being executed, etc.) only by the corresponding OS 106A . . . n; [0042],  The 100. For example, The S0 state may describe when device 100 is fully active, while the S5 state is when device 100 is in a “soft off” state wherein device 100 is totally inactive except for power still being supplied …Upon entry into the S4 or “hibernation” state the current state of the RAM is saved to disk. It may be advantageous to place device 100 into the S3 state when switching from one OS to another in that the RAM state is preserved for both foreground OS 106A and background OS 106B, allowing quick transitions from one to the other without having to load the RAM state from disk (e.g., as occurs in the S4 hibernation state). Such functionality may be added to UEFI based firmware 102 to allow device 100 to, upon the occurrence of a triggering event, cause the device to enter the S3 sleep state; and [0043], it may be possible to leverage memory configuration (e.g., address mapping) mechanisms such as, for example, the source address decoder (SAD) and target address decode (TAD) mechanisms available in some microprocessor architectures (e.g., Intel Xeon microprocessors) as OS switch memory map registers. For example, the SAD and TAD registers may control the start and end of address ranges in the memory).

As per claim 8, Li 20160124751 teaches, wherein the ACPI table is a Fixed ACPI Description Table (FADT) ([0038], setup options may specify general equipment configuration criteria for device 100, which may be employed in operation 504 to partition the CPU resources (e.g., processors and/or cores) in a fixed ACPI description table (FADT). For example, each entry in the FADT may define 506 memory resources in equipment 104 may be partitioned in a memory map. Using UEFI as an example, the EFI_MEMORY_MAP may be employed to pass memory configuration information to an OS 106A . . . n. Memory partitioning may be followed by EFI device enumeration and assigning I/O and memory-mapped I/O (MMIO) to at least one PCI base address register (BAR) in operation 508).

As per claim 16, Li  teaches, wherein the register is a base address register ([0038], setup options may specify general equipment configuration criteria for device 100, which may be employed in operation 504 to partition the CPU resources (e.g., processors and/or cores) in a fixed ACPI description table (FADT). For example, each entry in the FADT may define a logical CPU resource with a unique advanced programmable interrupt controller identification (APIC ID). In operation 506 memory resources in equipment 104 may be partitioned in a memory map. Using UEFI as an example, the EFI_MEMORY_MAP may be employed to pass memory configuration information to an OS 106A . . . n. Memory partitioning may be followed by EFI device enumeration and assigning I/O and memory-mapped I/O (MMIO) to at least one PCI base address register (BAR) in operation 508).

As per claim 18, Li teaches, wherein the information further comprises an Advanced Configuration and Power Interface (ACPI) table comprising a plurality of reset register address fields associated with the respective VMs ([0037], In operation 506 memory resources in equipment 104 may be partitioned in a memory map. Using UEFI as an example, the EFI_MEMORY_MAP may be employed to pass 106A . . . n. Memory partitioning may be followed by EFI device enumeration and assigning I/O and memory-mapped I/O (MMIO) to at least one PCI base address register (BAR) in operation 508; and [0046], determining the entire memory address mapping (e.g., including SAD/TAD register settings and other related registers) for device 100 during device initialization. AIM 108 may then cause the memory mapping to be stored in NV memory (e.g., as a UEFI Variable), and may also record memory partition configuration, such as foreground OS 106A using 0-1 GB, 2-3 GB and 4-5 GB, while background OS 106B only using 1-2 GB memory. The memory map information saved in NV memory may then be used for a reference when, for example, transitioning from foreground OS 106A to background OS 106B), each respective reset register address field of the plurality of reset register address fields containing an address of a corresponding memory address location including a respective reset register of the reset registers ([0037], partition the CPU resources (e.g., processors and/or cores) in a fixed ACPI description table (FADT). For example, each entry in the FADT may define a logical CPU resource with a unique advanced programmable interrupt controller identification (APIC ID). In operation 506 memory resources in equipment 104 may be partitioned in a memory map. Using UEFI as an example, the EFI_MEMORY_MAP may be employed to pass memory configuration information to an OS 106A . . . n. Memory partitioning may be followed by EFI device enumeration and assigning I/O and memory-mapped I/O (MMIO) to at least one PCI base address register (BAR) in operation 508; and [0043], It may also be possible to create custom registers (e.g., custom OS switch memory map registers) specifically for controlling memory accessibility during OS .

	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Feehrer-Delco as applied to claim 1 and in further view of Cooper et al. (United States Patent Application Publication 2010/0125723).
As per claim 11, The combination of Feehrer-Delco fails to specifically teach, the reset ports are keyboard controller reset ports, and the first reset port is one of the keyboard controller reset ports.
	However, Cooper teaches, wherein the reset ports are keyboard controller reset ports, and the first reset port is one of the keyboard controller reset ports ([0037], the OS shutdowns and triggers a warm reset in step 415. In one embodiment, the warm reset is triggered by writing to an onboard keyboard controller via port 64h to perform a warm reset of the platform).
	The combination of Feehrer-Delco and Cooper are analogous because they are each related input/output (I/O)  emulation. Feehrer teaches a method of using I/O emulation for resetting a virtualized device. Delco teaches virtualization of I/O management using virtualized controllers. Cooper teaches a method of resetting a virtualized devices (Abstract, A method and system to perform a fast reset or restart of a platform by minimizing the hardware initialization of IO devices in the platform during a restart of the platform. The basic input/output system (BIOS) of the platform traps any software initiated reset request (SIRR) or warm reset. The BIOS restores the input/output (IO) devices coupled with the platform to their previous hardware state to avoid the full platform initialization when the SIRR is trapped. The restart of the platform can be performed in a fast manner as the full platform initialization is minimized).  It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Feehrer-Delco would be modified with the “platform reset” mechanism taught by Cooper in order to manage virtualized device resets. Therefore, it would have been obvious to combine the teachings of Feehrer-Delco and Cooper.

As per claim 12, Delco teaches, wherein the controller is to provide the indication to cause the hypervisor to reset the system without the hypervisor emulating a keyboard controller ([0042], implementation of a virtual BMC essentially involves developing a virtual BMC interface that mirrors the interface normally provided by a BMC via a serial link to an operating system. When a guest operating system writes particular values to registers associated with the serial link, the VMM needs to simulate an actual BMC's response. In many cases, only a subset of actual BMC behavior may need to be simulated by the VMM, when only that subset is accessed by the guest operating system). 

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Feehrer-Delco as applied to claim 19 and in further view of  Cooper et al. (United States Patent Application Publication 20100125723) and Li et al. (United States Patent Application Publication 2016/0124751).
As per claim 20, Feehrer-Delco fails to specifically teach a Peripheral Component Interconnect (PCI) register containing an address to be used in deriving addresses of the plurality of keyboard controller reset ports, wherein the plurality of keyboard controller reset ports are associated with respective PCI virtual functions provided by the controller; or an Advanced Configuration and Power Interface (ACPI) table comprising a plurality of address fields associated with the respective VMs, each respective address field of the plurality of address fields containing an address of a corresponding memory address location including a respective register associated with a respective keyboard controller reset port of the plurality of Keyboard controller reset ports.
	However, Cooper teaches, a Peripheral Component Interconnect (PCI) register containing an address to be used in deriving addresses of the plurality of keyboard controller reset ports ([0037], the OS shutdowns and triggers a warm reset in step 415. In one embodiment, the warm reset is triggered by writing to an onboard keyboard controller via port 64h to perform a warm reset of the platform; and [0039], During the normal hardware initialization, IO devices connected or plugged in the platform are detected and tasks such as peripheral component interconnect (PCI) enumeration, launching option read only memory (ROM) or polling IO devices are executed), wherein the plurality of keyboard controller reset ports are associated with respective PCI virtual functions provided by the controller ([0037], the OS shutdowns and triggers a warm reset in step 415. In one embodiment, the warm reset is triggered by writing to an onboard keyboard controller via port 64h to perform a warm reset of the platform).

	The combination of Feehrer-Delco-Cooper fails to specifically teach, an Advanced Configuration and Power Interface (ACPI) table comprising a plurality of address fields associated with the respective VMs, each respective address field of the plurality of address fields containing an address of a corresponding memory address location including a respective register associated with a respective keyboard controller reset port of the plurality of Keyboard controller reset ports.
	However, Li teaches, an Advanced Configuration and Power Interface (ACPI) table comprising a plurality of address fields associated with the respective VMs, each respective address field of the plurality of address fields containing an address of a corresponding memory address location including a respective register associated with a respective keyboard controller reset port of the plurality of Keyboard controller reset ports ([0038], setup options may specify general equipment configuration criteria for device 100, which may be employed in 

	The combination of Feehrer-Delco-Cooper and Li are analogous because they are each related input/output (I/O)  emulation. Feehrer teaches a method of using I/O emulation for resetting a virtualized device. Delco teaches virtualization of I/O management using virtualized controllers. Cooper teaches a method of resetting a virtualized devices.  Li teaches a method I/O emulation using ACPI tables ([0037], The setup options may specify general equipment configuration criteria for device 100, which may be employed in operation 504 to partition the CPU resources (e.g., processors and/or cores) in a fixed ACPI description table (FADT). For example, each entry in the FADT may define a logical CPU resource with a unique advanced programmable interrupt controller identification (APIC ID). In operation 506 memory resources in equipment 104 may be partitioned in a memory map. Using UEFI as an example, the EFI_MEMORY_MAP may be employed to pass memory configuration information to an OS 106A . . . n. Memory partitioning may be followed by EFI device enumeration and assigning I/O and memory-mapped I/O (MMIO) to at least one PCI base address register (BAR) in operation 508). It would have been obvious to one having ordinary skill in the art  before the effective filing date of the claimed invention that based on the combination, the teachings of the combination of Feehrer-Delco-Cooper would be modified with the ACPI table mechanism taught by Li in order to manage hypervisor management of virtualized device resets.  Therefore, it would have been obvious to combine the teachings of Feehrer-Delco-Cooper and Li.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972. The examiner can normally be reached Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                        
MELISSA A. HEADLY
Examiner
Art Unit 2199